Title: To Alexander Hamilton from Decius Wadsworth, 24 June 1799
From: Wadsworth, Decius
To: Hamilton, Alexander


          
            Sir,
            New London, 24, June 1799.
          
          Having been designated by the Secretary of the Treasury, with the Approbation of the Secretary of War to superintend the Execution of certain Contracts entered into for the Fabrication of small Arms for the Use of the United States by Persons residing in different Parts of New-England, my necessary Absence from this Post on that Business has prevented an earlier Receipt of acknowledgment of the Letter you did me the Honor to address to me on the 5. current at this Place. I shall immediately communicate with Major Jackson, as directed, relative to the State of this Post, being very respectfully your obedt. & very humble Servt.
          
            Decius Wadsworth Capt
            2d Regt. Artillts & Engrs
          
          Major Genl Alexander Hamilton.
        